Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 11/01/2019, assigned serial 16/672,134 and titled “Autonomous Setup and Takedown of Calibration Environment for Vehicle Sensor Calibration.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 02/23/2022 have been fully considered and persuasive.  The previous objection to claims, the 112(b) rejection have been withdrawn as well as the 35 U.S.C. 103(a) rejection.  
After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art closest to the subject matter of the claimed invention is the patent application publication No. US 2019/0204427 A1 to Abari.  Abari discloses a sensor calibration facility for calibrating sensors of an autonomous vehicle (AV).  The system is configured to transport the AV supported by a platform to a position relative to at least one calibration targets configured to be measured and used for calibrating an optical camera and a light detection and ranging transceiver of the AV, mechanically modify a lateral position, height, or orientation of the AV into a position to detect the camera calibration target, and transport the platform to a second position.  

The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.



		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667